
	

113 S760 IS: Government Customer Service Improvement Act of 2013
U.S. Senate
2013-04-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 760
		IN THE SENATE OF THE UNITED STATES
		
			April 18, 2013
			Mr. Warner (for himself
			 and Mr. Johnson of Wisconsin) introduced
			 the following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To require the establishment of Federal customer service
		  standards and to improve the service provided by Federal agencies.
		  
	
	
		1.Short
			 titleThis Act may be cited as
			 the Government Customer Service
			 Improvement Act of 2013.
		2.DefinitionsIn this Act:
			(1)AgencyThe
			 term agency—
				(A)means an
			 Executive agency (as defined under section 105 of title 5, United States Code)
			 that provides significant services directly to the public or other entity;
			 and
				(B)does not include
			 an Executive agency if the President determines that this Act should not apply
			 to the Executive agency for national security reasons.
				(2)CustomerThe
			 term customer, with respect to an agency, means any individual or
			 entity that is directly served by an agency.
			3.Development of
			 customer service standards
			(a)Government-Wide
			 standards
				(1)In
			 generalThe Director of the Office of Management and Budget shall
			 develop Government-wide standards for customer service delivery, which shall be
			 included in the Federal Government Performance Plan required under section 1115
			 of title 31, United States Code.
				(2)RequirementsThe
			 standards developed under paragraph (1) shall include—
					(A)Government-wide
			 goals for continuous service improvements and efforts to modernize service
			 delivery; and
					(B)where
			 appropriate, Government-wide target response times for telephone calls,
			 electronic mail, mail, benefit processing, and payments.
					(b)Agency
			 standards
				(1)In
			 generalThe Chief Performance Officer for each agency shall
			 establish customer service standards in accordance with the Government-wide
			 standards established under subsection (a), which shall be included in the
			 Agency Performance Plans required under section 1115 of title 31, United States
			 Code.
				(2)RequirementsAgency
			 standards established under paragraph (1) shall include, if appropriate—
					(A)target call wait
			 times during peak and non-peak hours;
					(B)target response
			 times for correspondence, both by mail and electronic mail;
					(C)procedures for
			 ensuring all applicable metrics are incorporated into service agreements with
			 nongovernmental individuals and entities;
					(D)target response
			 times for processing benefits and making payments; and
					(E)recommendations
			 for effective publication of customer service contact information, including a
			 mailing address, telephone number, and email address.
					(c)Customer
			 service inputThe Performance
			 Improvement Officer for each agency shall collect information from customers of
			 the agency regarding the quality of customer service provided by the agency.
			 Each agency shall include the information collected under this subsection in
			 the performance report made available by the agency under section 1116 of title
			 31, United States Code.
			(d)Annual
			 performance updateThe
			 Director of the Office of Management and Budget shall include achievements by
			 agencies in meeting the customer service performance measures and standards
			 developed under subsection (a) in each update on agency performance required
			 under section 1116 of title 31, United States Code.
			4.Service
			 improvement unit pilot program
			(a)EstablishedThe
			 Director of the Office of Management and Budget shall establish a pilot
			 program, to be known as the Service Improvement Unit Pilot Program (in this
			 section referred to as the pilot program), to provide assistance
			 to agencies that do not meet the Government-wide standards established under
			 section 3.
			(b)PersonnelThe
			 heads of agencies with expertise in change management, process improvement, and
			 information technology innovation shall detail employees to the Office of
			 Management and Budget to work on the pilot program, based on the expertise and
			 skills required to address service improvement goals.
			(c)ResponsibilitiesUnder
			 the pilot program, the Office of Management and Budget shall work with agencies
			 that are not meeting the customer service standards and performance measures
			 established under section 3 to improve and modernize service delivery to
			 develop solutions, including—
				(1)evaluating the
			 efforts of the agency to improve service delivery;
				(2)developing a plan
			 to improve within existing resources and by drawing on expertise and assistance
			 from other agencies (including the Office of Management and Budget) where
			 necessary;
				(3)monitoring
			 implementation by the agency of the plan developed under paragraph (2) until
			 the customer service standards and performance measures are met; and
				(4)submitting to the
			 Director of the Office of Management and Budget monthly reports on the
			 prog­ress being made to improve service at the agency until the customer
			 service standards are met.
				(d)ReportNot
			 later than 2 years after the date of enactment of this Act, the Director of the
			 Office of Management and Budget shall submit to Congress a report on the
			 accomplishments and outcomes of the pilot program and any recommendations
			 relating to achieving the customer service standards and performance measures
			 established under section 3.
			(e)SupportThe
			 Administrator of General Services shall provide administrative and other
			 support in order to implement the pilot program under this section. The heads
			 of agencies shall, as appropriate and to the extent permitted by law, provide
			 at the request of the Director of the Office of Management and Budget up to 2
			 personnel authorizations who have expertise in change management, process
			 improvement, and information technology innovation to support the pilot
			 program.
			(f)TerminationThe
			 authority to carry out the pilot program shall terminate 2 years after the date
			 of enactment of this Act.
			5.Retirement
			 reporting
			(a)DefinitionIn
			 this section, the term agency has the meaning given that term in
			 section 551 of title 5, United States Code.
			(b)Reports
				(1)In
			 generalExcept as provided in paragraph (2) and not later than 30
			 days after the date of enactment of this Act, and every month thereafter, the
			 Director of the Office of Personnel Management shall submit to Congress and the
			 Comptroller General of the United States, and issue publicly (including on the
			 Web site of the Office of Personnel Management), a report that—
					(A)for each agency,
			 evaluates the timeliness, completeness, and accuracy of information submitted
			 by the agency relating to employees of the agency who are retiring; and
					(B)indicates—
						(i)the
			 total number of applications for retirement benefits, lump sum death benefits,
			 court ordered benefits, phased retirement, and disability retirement that are
			 pending action by the Office of Personnel Management; and
						(ii)the number of
			 months each such application has been pending.
						(2)Suspension of
			 reporting requirementParagraph (1) shall not apply to the
			 Director of the Office of Personnel Management for any month immediately
			 following a 3-year period in which there are no applications described in
			 paragraph (1)(B) that have been pending for more than 60 days.
				(c)Modernization
			 timelineThe Director of the Office of Personnel Management shall
			 establish—
				(1)a timetable for
			 the completion of each component of the retirement systems modernization
			 project of the Office of Personnel Management, including all data elements
			 required for accurate completion of adjudication; and
				(2)the date by which
			 all Federal payroll processing entities will electronically transmit all
			 personnel data to the Office of Personnel Management.
				(d)Budget
			 requestThe Office of Personnel Management shall include a
			 detailed statement regarding the progress of the Office of Personnel Management
			 in completing the retirement systems modernization project of the Office of
			 Personnel Management and recommendations to Congress regarding the additional
			 resources needed to fully implement the retirement systems modernization
			 project of the Office of Personnel Management in each budget request of the
			 Office of Personnel Management submitted as part of the preparation of the
			 budget of the President submitted to Congress under section 1105(a) of title
			 31, United States Code.
			6.No increase in
			 expendituresIt is the sense
			 of Congress that no additional funds should be appropriated to carry out this
			 Act.
		
